
	

113 HR 631 IH: Servicemembers’ Choice in Transition Act of 2013
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 631
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2013
			Mr. Flores (for
			 himself and Mr. Takano) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on Veterans’
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 10, United States Code, to provide
		  requirements for the contents of the Transition Assistance Program, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Servicemembers’ Choice in Transition
			 Act of 2013.
		2.Contents of Transition
			 Assistance Program
			(a)In
			 generalSection 1144 of title
			 10, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(f)Program
				contentsThe program carried out by this section shall consist of
				at least five days of instruction as follows:
						(1)At least one day
				of service-specific pre-separation training, as determined by the Secretary
				concerned.
						(2)Not more than one
				day of instruction providing an overview of each of the following
				subjects:
							(A)Preparation for
				employment.
							(B)Preparation for
				education or career or technical training.
							(C)Preparation for
				entrepreneurship.
							(D)Other options
				determined by the Secretary concerned.
							(3)At least two days
				of in-depth instruction in the participants choice of the subjects described in
				paragraphs (A) though (D) of paragraph (2).
						(4)Not more than one
				day of instruction in the benefits under laws administered by the Secretary of
				Veterans Affairs and in other subjects determined by the Secretary
				concerned.
						.
			(b)Deadline for
			 implementationThe program carried out under section 1144 of
			 title 10, United States Code, shall comply with the requirements of subsection
			 (f) of such section, as added by subsection (a), by not later than 180 days
			 after the date of the enactment of this Act.
			(c)Feasibility
			 studyNot later than 180 days
			 after the date of the enactment of this Act, the Secretary of Veterans Affairs
			 shall submit to the Committees on Veterans’ Affairs of the Senate and House of
			 Representatives the results of a study carried out by the Secretary to
			 determine the feasibility of providing the instruction described in subsection
			 (f)(4) of section 1144 of title 10, United States Code, as added by subsection
			 (a), at all overseas locations where such instruction is provided by entering
			 into a contract jointly with the Secretary of Labor for the provision of such
			 instruction.
			
